Case 18-32460-VFP      Doc 10   Filed 02/03/19 Entered 02/03/19 11:17:39         Desc Main
                                Document     Page 1 of 1




                                           Certificate Number: 06531-NJ-DE-032213592
                                           Bankruptcy Case Number: 18-32460


                                                         06531-NJ-DE-032213592




              CERTIFICATE OF DEBTOR EDUCATION

 I CERTIFY that on January 27, 2019, at 7:32 o'clock PM CST, Regina G
 Graziadio completed a course on personal financial management given by internet
 by Allen Credit and Debt Counseling Agency, a provider approved pursuant to 11
 U.S.C. § 111 to provide an instructional course concerning personal financial
 management in the District of New Jersey.




 Date:   January 27, 2019                  By:      /s/Stephanie Kjetland


                                           Name: Stephanie Kjetland


                                           Title:   Credit Counselor
